Name: Council Regulation (EEC) No 1612/89 of 29 May 1989 introducing provisional measures to improve the conditions under which forestry products are processed and marketed
 Type: Regulation
 Subject Matter: EU finance;  agricultural policy;  wood industry;  forestry
 Date Published: nan

 No L 165 / 6 Official Journal of the European Communities 15 . 6 . 89 COUNCIL REGULATION (EEC) No 1612 / 89 of 29 May 1989 introducing provisional measures to improve the conditions under which forestry products are processed and marketed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Council with a view to implementing the common measure referred to in the latter Regulation; whereas such adaptation should take place before 31 December 1989 ; whereas pending that adaptation provisional measures should be adopted to render Article 10 (4 ) of Regulation (EEC) No 4256 / 88 effective , Having regard to the Treaty establishing the European Economic Communitiy , and in particular Articles 42 , 43 and 235 thereof, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Community efforts to decrease , through the creation and development of alternative forestry activities for farmers , the output of products which are in surplus can produce the desired effects only if they are accompanied by measures to promote certain activities involving the primary processing and the marketing of forestry products ; Whereas the eighth indent of Article 2 (2 ) of Council Regulation (EEC) No 4256 / 88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052 / 88 as regards the EAGGF Guidance Section ( 4) provides that the contribution by the EAGGF Guidance Section to measures to speed up the adjustment of agricultural structures with a view to the reform of the common agricultural policy may concern measures to improve the marketing and processing of agricultural and forestry products; Whereas Regulation (EEC) No 355 /77 ( s ), as last amended by Regulation (EEC) No 1760 / 87 ( 6 ), at present concerns only the improvement of the conditions under which agricultural and fishery products are processed and marketed; Whereas Article 10 ( 1 ) of Regulation (EEC) No 4256 / 88 requires Regulation (EEC)! No 355 /77 to be adapted by the 1 . In order that a development of the forestry sector may contribute to the improvement of agricultural structures , the measures instituted by Regulation (EEC) No 355 /77 may be applied , under the conditions referred to in the latter Regulation and until the application of the Council Decision provided for in Article 10 ( 1 ) of Regulation (EEC) No 4256 / 88 , for the purposes of developing or rationalizing the marketing and processing of forestry products . 2 . For the purposes of paragraph 1 , development and rationalization of the marketing and processing of wood shall mean investments relating to the operations of felling, dismembering, stripping, cutting up , storage, protective treatment and drying of indigenous woods and to all working operations prior to the industrial sawing ofwood at a sawing mill . The financing of projects shall be directed preferably to investments concerning small and medium-sized undertakings the restructuring and rationalization of which may contribute to the improvement and economic development of the agricultural and rural environment . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . ( ») OJ No C 312 , 7 . 12 . 1988 , p. 10 . ( 2 ) Opinion delivered on 26 May 1989 (not yet published in the Official Journal ). (3 ) OJ No C 139 , 5 . 6 . 1989 , p. 15 . ( «) OJ No L 374 , 31 . 12 . 1988 , p. 25 . ( 5 ) OJ No L 51 , 23 . 2 . 1977 , p. 1 . ( «) OJ No L 167 , 26 . 6 . 1987 , p. 1 . 15 . 6 . 89 Official Journal of the European Communities No L 165 /7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1989 . For the Council The President C. ROMERO HERRERA